DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.

Response to Amendment
The amendment filed 01 July 2022 has been accepted and considered in in this office action.  Claim 10 was amended, and claims 26-27 added.

Response to Arguments
Applicant's arguments filed 01 July 2022 have been fully considered but they are not persuasive.

Applicant argues, see Remarks pages 1-7 that the combination of Luan and Mori fail to teach the limitations of claim 1. The examiner respectfully disagrees.  First Applicant argues that the examiner’s motivation to combine fails because there is no prosody model in Luan.  However, it is noted that the different parameters such as F0, V/UV, and duration are all things that that directly affect prosody.  Thus, these parameters listed by Luan act as a prosody model as required by the claims.  
Additionally, applicant seems to argue that combining Mori with Luan would complicate adjusting prosody rather than making it easier as provided in the motivation.  However, the cited portion of Mori, as provided by applicant, provides a much more precise way of adjusting prosody parameters, while the sliders of Luan offer a more one size fits all approach.  Mori provides an intuitive and easier for a user to make fine adjustments than would be possible with Luan alone.  Therefore, the examiner believes there is proper motivation to combine these references.  

Applicant argues, see Remarks pages 8-9 and 15-16 that the prior art fails to teach the limitations of claims 6 and 16.  The examiner respectfully disagrees.  Applicant argues that syncing media is not a valid reason for including time stamps as claimed.  However, even though using other media is not discussed in Luan and Mori, it is well known to sync synthesized speech using time stamps to video or image data as disclosed in Kurzweil.  Again, claim 6 is not specific about its reason for including time stamps.  Thus the ability to sync synthesized speech with other media would be a valid reason to include time stamps.  

Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (US PAP 2015/0243275) in view of Mori et al. (US PAP 2015/0081306).

Consider claim 1, Luan teaches a control interface device configured to produce an output renderable by a speech synthesizer (abstract, figure 5A, 5B), comprising: 
a processor (0051, processor 560) and a memory (0048, memory 562, non-volatile storage 568) configured to store non-transient instructions for execution by the processor (0048, application programs); 
a display unit (0046, display 505); 
an input device configured to accept gestures and/or commands to manipulate a graphical object on the display unit (0046, touch screen display, or keypad etc), 
wherein, when executed by the processor, the instructions perform the steps of 
receiving a text string (0022, 0034, inputting text); 
associating a voice parameter with a portion of the text string (0022-23, 0036, selection of voice fonts to be used to render text string to voice); and 
displaying by the display the graphical object comprising a representation of the text string and the voice parameter (0035-36, figure 3, displaying controls to adjust parameters, along with input text); 
receiving via the input device a command to modify the voice parameter (0035-36, 0039 receiving user input to adjust parameters of voice fonts); and 
modifying the voice parameter according to the command (0035-36, 0039 adjust parameters of voice fonts).
Luan does not specifically teach wherein the voice parameter on the display unit is represented by a visible curve of voice parameter values plotted against frames, and wherein each respective phoneme in the text string is visually associated with particular ones of the frames.
In the same field of editing TTS systems, Mori teaches wherein the voice parameter on the display unit is represented by a visible curve of voice parameter values plotted against frames, and wherein each respective phoneme in the text string is visually associated with particular ones of the frames (Figure 6, 0048-49, user interface with curve representing parameters against phonemes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a graph based interface as taught by Mori in the system of Luan in order to provide an easy way for the user to change the prosody model (Mori 0003-04).

Consider claim 2, Luan teaches the device of claim 1, wherein the voice parameter comprises a prosody characteristic (0017, 0035, prosodic characteristics such as duration and f0).

Consider claim 3, Luan teaches the device of claim 1, wherein the voice parameter is bounded by a personality profile (0017, voice fonts) consisting of at least one of the group of a vocal tract length, a pitch range, a phrase duration, a pause duration (0017, duration, fundamental frequency, spectral envelope etc).

Consider claim 4, Luan teaches the device of claim 1, wherein modifying the voice parameter of the audio waveform is in accordance with a parameter range of an audio rendering device configured to render the audio waveform (0035-36, parameters may be modified by user and then the speech may be rendered and played to user, and thus must be “in accordance with the parameter range” of the audio rendering device.).

Consider claim 5, Luan teaches the device of claim 1, further comprising the step of converting by the processor a gesture detected by the input device into the command (0034, 0039, interacting with user interfaces with touch screen or gesture input).

Consider claim 7, Luan teaches the device of claim 1, wherein the display and the input device comprise a touch screen configured to detect a single touch and/or multi-touch gesture (0034, 0039, interacting with user interfaces with touch screen or gesture input).

Consider claim 11, Luan teaches the device of claim 1, wherein the graphical object comprises an envelope controller (0035, sliders to control various characteristics including spectral features, which at 0017 is shown to be spectral envelope).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan and Mori as applied to claim 1 above, and further in view of Kurzweil et al. (US PAP 2016/0027431).

Consider claim 6, Luan and Mori teaches the device of claim 1, but does not specifically teach further comprising the step of associating a timestamp with the voice parameter.
In the same field of speech synthesis, Kurzweil teaches associating a timestamp with the voice parameter (0058, synthesized speech may be associated with time markings for each word, and thus is associated with synthesis parameters).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use timestamps as taught by Kurzweil in the system of Luan and Mori in order to allow for synchronization of other media such as display during playback of synthesized speech (Kurzweil 0058).

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan and Mori as applied to claim 1 above and further in view of Stephens et al. (US PAP 2010/0042410).

Consider claim 8, Luan and Mori teach the device of claim 1, but does not specifically teach wherein the voice parameter comprises a markup symbol added to the text string to provide rendering instructions to the speech synthesizer.
In the same field of speech synthesis, Stephens teaches wherein the voice parameter comprises a markup symbol added to the text string to provide rendering instructions to the speech synthesizer (0017-31, adding prosody annotations based on analysis, which is based on user inputs that specify prosodic features).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective invention to convert user prosodic inputs to markup symbols as taught by Stephens in the system of Luan and Mori in order to generate well known input parameters that can be used with standard TTS systems to generate expressive speech (Stephens 0005). 

Consider claim 9, Stephens teaches the device of claim 8, wherein the markup symbol indicates a value or range for one or more vocal parameters, selected from the group consisting of pitch, duration, amplitude, vocal tract dimension, sibilance, prosody width, and silence (0048-49, parameters including rate and volume, i.e. duration and amplitude.).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, Mori and Stephens as applied to claim 9 above, and further in view of Silverman et al (US Patent 8,103,505) and further in view of Burazerovic et al. (US PAP 2008/0140406).

Consider claim 10, Luan, Mori, and Stephens teach the device of claim 9, but does not specifically teach wherein the markup symbol indicates the voice parameter is to be randomized to prevent repeated utterances from sounding identical.
In the same field of speech synthesis, Silverman teaches wherein the markup symbol indicates the voice parameter is to be randomized to prevent repeated utterances from sounding identical (col 7 lines 52-62, speech randomizer randomizing voice parameters).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to include randomization as taught by Silverman in the system of Luan, Mori, and Stephens in order to increase the natural quality of the generated speech.
However Luan, Mori, Stephens, and Silverman do not specifically teach wherein a degree of randomness is specified:  by specifying a high and low range for the parameter's value.
In the same field of speech synthesis, Burazerovic teaches herein a degree of randomness is specified:  by specifying a high and low range for the parameter's value (0040, a pitch range may be specified, which provides the range in which pitch may vary).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use ranges as taught by Burazerovic in the system of Luan, Mori, Stephens, and Silverman in order to increase the ability for a user to set to overall tone of the synthesized speech (Burazerovic 0040).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan and Mori as applied to claim 1 above, and further in view of Bakis et al. (US PAP 2008/0167875).

Consider claim 12, Luan teaches he device of claim 1 wherein the display is configured to present the text string (figure 3, text input 306a, 0034), the voice parameter (figure 3, parameter adjustment (312, 308, 310, parameter adjustments, 0035), but does not specifically teach the display is configured to present a second voice parameter as a trajectory.
In the same field of text to speech, Bakis teaches the display is configured to present a second voice parameter as a trajectory (0033-35, figure 3, text, multiple parameters displayed, as well as pitch as a trajectory also see figure 2 for pitch trajectory).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to display pitch trajectories as taught by Bakis in the system of Luan in order to allow the user more control in editing the synthesized speech (Bakis 0014).

Claim 13-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (US PAP 2015/0243275) in view of Bakis et al. (US PAP 2005/0096909), hereinafter Bakis2.

Consider claim 13, Luan teaches a method for controlling a voice animation for a text-to-speech synthesizer in real-time (abstract), comprising the steps of: 
initializing a voice identifier with plurality of Voice Style Sheet (VSS) parameters (0017, voice fonts which may be created from talent, or otherwise saved from previous modification); 
receiving a text string (0022, 0034, inputting text); 
generating a plurality of phonetic labels for a rendering of the text string (0022, generating phoneme sequence from the text); 
receiving an input indicating a modification to the plurality of VSS parameters (0035-36, 0039 receiving user input to adjust parameters of voice fonts); 
modifying the plurality of VSS parameters according to the modification (0035-36, 0039 adjust parameters of voice fonts); and 
generating audio samples according to the plurality of VSS parameters (0033, 0036, rendering speech according to parameters and voice fonts).
Luan does not specifically teach initializing a voice identifier with plurality of Voice Style Sheet (VSS) parameters formatted in a VSS file, wherein the VSS file comprises a text string for each respective one of the plurality of VSS parameters that identifies values for an origin, an amplitude, and a sustain for that VSS parameter for rendering text-to-speech.
In the same field of editing TTS, systems, Bakis2 teaches initializing a voice identifier with plurality of Voice Style Sheet (VSS) parameters formatted in a VSS file (Style sheet 0023, 0039, creating a style sheet), wherein the VSS file comprises a text string for each respective one of the plurality of VSS parameters (0042-42 text descriptors of style sheets and defined speech properties) that identifies values for an origin, an amplitude, and a sustain for that VSS parameter for rendering text-to-speech (0020, speech properties include onset, which is origin, loudness which is amplitude, and sustain).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a style sheet as taught by Bakis2 in the system of Luan in order to allow TTS to be designed more effectively by non-experts (Bakis2 0003).
Luan and Bakis2 do not specifically teach that the of the plurality of VSS parameters identifies a width. 
In the same field of speech synthesis, Nakano teaches providing width parameters (0038, pitch width).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use width as a parameter as taught by Nakano in the style sheets of Luan and Bakis2 in order to allow for more natural sounding synthesized speech.

Consider claim 14, Luan teaches the method of claim 13, wherein the modification refers to a duration of a portion of the voice animation (0035, duration modifications).

Consider claim 15, Luan teaches the method of claim 13, wherein the modification refers to an acoustic feature of a portion of the voice animation (0035, acoustic features such as duration, spectrum F0, etc.).

Consider claim 17, Luan teaches a speech to text system (abstract, figure 5A, 5B) comprising: 
a text and labels module configured to receive a text input and provide a text analysis and a label comprising a phonetic description of the text (0022, receiving input text and generating phoneme sequence from the text); 
a label buffer configured to receive the label from the text and labels module (0041, memory storing data for various portions of TTS system, 0022-23, phonetic labels used in further processing so they must be stored); 
a parameter generation module configured to access the label from the label buffer and generate a speech generation parameter (0023, 0035, determining characteristic values for various components and applying them to phonetic sequence); 
a parameter buffer configured to receive the parameter from the parameter generation module (0041, memory storing data for various portions of TTS system, 0033, parameters are used later for speech synthesis so they must be stored); 
an audio generation module configured to receive the text input, the label, and/or the parameter and generate a plurality of audio samples (0033, 0036 rendering speech); and 
a scheduler configured to monitor and schedule at least one of the group consisting of the text and label module, the parameter generation module, and the audio generation module (0041, operating system controlling computing device including various components of TTS system); 
wherein the parameter generation module is further configured to perform the steps of: 
initializing a voice identifier with a Voice Style Sheet (VSS) parameter (0017, voice fonts which may be created from talent, or otherwise saved from previous modification);
 receiving an input indicating a modification to the VSS parameter (0035-36, 0039 receiving user input to adjust parameters of voice fonts); and 
modifying the VSS parameter according to the modification (0035-36, 0039 adjust parameters of voice fonts).
Luan does not specifically teach initializing a voice identifier with plurality of Voice Style Sheet (VSS) parameters formatted in a VSS file, wherein the VSS file comprises a text string for each respective one of the plurality of VSS parameters that identifies values for an origin, a width, an amplitude, and a sustain for that VSS parameter for rendering text-to-speech.
In the same field of editing TTS, systems, Bakis2 teaches initializing a voice identifier with plurality of Voice Style Sheet (VSS) parameters formatted in a VSS file (Style sheet 0023, 0039, creating a style sheet), wherein the VSS file comprises a text string for each respective one of the plurality of VSS parameters (0042-42 text descriptors of style sheets and defined speech properties) that identifies values for an origin, an amplitude, and a sustain for that VSS parameter for rendering text-to-speech (0020, speech properties include onset, which is origin, prosody intonation, loudness which is amplitude, and sustain).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a style sheet as taught by Bakis2 in the system of Luan in order to allow TTS to be designed more effectively by non-experts (Bakis2 0003).
Luan and Bakis2 do not specifically teach that the of the plurality of VSS parameters identifies a width. 
In the same field of speech synthesis, Nakano teaches providing width parameters (0038, pitch width).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use width as a parameter as taught by Nakano in the style sheets of Luan and Bakis2 in order to allow for more natural sounding synthesized speech.

Consider claim 18, Luan teaches the system of claim 17, further comprising a control interface configured to display the display voice animation control data and provide an interface to receive real-time input to manipulate the animation control data (figure 3, 0035-36, displaying text input, and receiving real time input from users to change control data).

Consider claim 19, Luan teaches the system of claim 17, wherein the audio generation module further comprises a text-to-speech (TTS) playback device configured to receive input comprising text and formatted control data for rendering by an audio transducer in real-time (0035, 0036, rendering speech to be played through a transducer).

Consider claim 20, Luan teaches the system of claim 17, wherein the plurality of audio samples comprises a speech synthesis of the text input (0035, 0036, rendering speech of the input text).

Consider claim 21, Luan teaches the device of claim 19, wherein the audio generation module further comprises an audio transducer (0036, audio transducer, speaker).

Consider claim 22, Luan teaches the device of claim 17, further comprising a sample buffer configured to receive the plurality of samples from the audio generation module (0037, generated speech audio may be saved).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan and Bakis2 and Nakano as applied to claim 1 above, and further in view of Kurzweil et al. (US PAP 2016/0027431).

Consider claim 16, Luan and Bakis2 teach he method of claim 13, but do not specifically teach further comprising the step of assigning a timestamp to a voice parameter of the plurality of VSS parameters.
In the same field of speech synthesis, Kurzweil teaches assigning a timestamp to a voice parameter of the plurality of VSS parameters (0058, synthesized speech may be associated with time markings for each word, and thus is associated with synthesis parameters).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use timestamps as taught by Kurzweil in the system of Luan and Bakis2 in order to allow for synchronization of other media such as display during playback of synthesized speech (Kurzweil 0058).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan and Mori as applied to claim 1 above, and further in view of Bakis2 and Nakano.

Consider claim 23, Luan and Mori teach The device of claim 1, but do not specifically teach wherein the memory stores a plurality of Voice Style Sheet (VSS) parameters formatted in a VSS file, wherein the VSS file comprises a text string for each respective one of the plurality of VSS parameters that identifies values for an origin, an amplitude, and a sustain for that VSS parameter for rendering text-to-speech.
In the same field of editing TTS, systems, Bakis2 teaches wherein the memory stores a plurality of Voice Style Sheet (VSS) parameters formatted in a VSS file (Style sheet 0023, 0039, creating a style sheet), wherein the VSS file comprises a text string for each respective one of the plurality of VSS parameters (0042-42 text descriptors of style sheets and defined speech properties) that identifies values for an origin, a width, an amplitude, and a sustain for that VSS parameter for rendering text-to-speech (0020, speech properties include onset, which is origin, prosody intonation with is width, loudness which is amplitude, and sustain).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a style sheet as taught by Bakis2 in the system of Luan and Mori in order to allow TTS to be designed more effectively by non-experts (Bakis2 0003).
Luan, Mori, and Bakis2 do not specifically teach that the of the plurality of VSS parameters identifies a width. 
In the same field of speech synthesis, Nakano teaches providing width parameters (0038, pitch width).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use width as a parameter as taught by Nakano in the style sheets of Luan, Mori, and Bakis2 in order to allow for more natural sounding synthesized speech.

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan and Bakis2 as applied to claims 13 and 17 above, and further in view of Mori.

Consider claim 24, Luan and Bakis2 teach The method of claim 13, but do not specifically teach  displaying by a display unit, a graphical object comprising a representation of the text string and one of the VSS parameters, wherein the VSS parameter on the display unit is represented by a visible curve of voice parameter values plotted against frames, and In re Appln. Of:D&M Holdings, Inc.Group Art Unit: 2658 Serial No.:16/495,422Examiner: Douglas C Godbold Filed:September 19, 2019DOCKET: 17998-6158 wherein each respective phoneme in the text string is visually associated with particular ones of the frames.
In the same field of editing TTS systems, Mori teaches displaying by a display unit, a graphical object comprising a representation of the text string and one of the VSS parameters, wherein the VSS parameter on the display unit is represented by a visible curve of voice parameter values plotted against frames, and In re Appln. Of:D&M Holdings, Inc.Group Art Unit: 2658 Serial No.:16/495,422Examiner: Douglas C Godbold Filed:September 19, 2019DOCKET: 17998-6158 wherein each respective phoneme in the text string is visually associated with particular ones of the frames (Figure 6, 0048-49, user interface with curve representing parameters against phonemes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a graph based interface as taught by Mori in the system of Luan in order to provide an easy way for the user to change the prosody model (Mori 0003-04).

Consider claim 25, Luan and Bakis2 teach The system of claim 17, but do not specifically teach  a display unit configure to display a graphical object comprising a representation of the text string and one of the VSS parameters, wherein the VSS parameter on the display unit is represented by a visible curve of voice parameter values plotted against frames, and In re Appln. Of:D&M Holdings, Inc.Group Art Unit: 2658 Serial No.:16/495,422Examiner: Douglas C Godbold Filed:September 19, 2019DOCKET: 17998-6158 wherein each respective phoneme in the text string is visually associated with particular ones of the frames.
In the same field of editing TTS systems, Mori teaches a display unit configure to display a graphical object comprising a representation of the text string and one of the VSS parameters, wherein the VSS parameter on the display unit is represented by a visible curve of voice parameter values plotted against frames, and In re Appln. Of:D&M Holdings, Inc.Group Art Unit: 2658 Serial No.:16/495,422Examiner: Douglas C Godbold Filed:September 19, 2019DOCKET: 17998-6158 wherein each respective phoneme in the text string is visually associated with particular ones of the frames (Figure 6, 0048-49, user interface with curve representing parameters against phonemes).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a graph based interface as taught by Mori in the system of Luan in order to provide an easy way for the user to change the prosody model (Mori 0003-04).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan, Mori and Stephens as applied to claim 9 above, and further in view of Kim (US PAP2006/0136215).

Consider claim 26, Luan, Mori, and Stephens teach the device of claim 9, but does not specifically teach wherein the markup symbol indicates the voice parameter is to be randomized to prevent repeated utterances from sounding identical, wherein a degree of randomness is specified by specifying a probability that the parameter adjustment will be applied during a current rendering.
In the same field of speech synthesis, Kim teaches wherein the markup symbol indicates the voice parameter is to be randomized to prevent repeated utterances from sounding identical, wherein a degree of randomness is specified by specifying a probability that the parameter adjustment will be applied during a current rendering (0029, preset gaussian distributions may be applied to durations in order to randomly vary the speech).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to include gaussian randomization as taught by Kim in the system of Luan, Mori, and Stephens in order to increase the natural quality of the generated speech.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luan in view of Bakis2.

Consider claim 27, Luan teaches A computer-implemented method of statistical parametric speech synthesis (abstract, figure 5A, 5B), the method comprising: 
analyzing a text string with a text analyzer to produce phonetic labels lexically and phonetically describing the text string (0022, receiving input text and generating phoneme sequence from the text); 
using the phonetic labels to access context dependent models for acoustic features and duration (0023, 0035, determining characteristic values for various components and applying them to phonetic sequence, prediction models predicting characteristics), 
generating parameters from the context dependent models for all of the phonetic labels (0023, 0035, determining characteristic values for various components and applying them to phonetic sequence, prediction models predicting characteristics); In re Appln. Of:D&M Holdings, Inc.Group Art Unit: 2658 Serial No.:16/495,422Examiner: Douglas C Godbold Filed:September 19, 2019DOCKET: 17998-6158
providing a control interface for real-time manipulation of the parameters (0035-36, figure 3, displaying controls to adjust parameters, along with input text); 
synthesizing a set of audio samples with a vocoder based on the parameters and the real-time manipulation of the parameters at the control interface to produce a synthesized speech waveform of the text string (0036-37, synthesizing the speech based on selected fonts and controls); and 
rendering the synthesized speech with a rendering system (0036-37 rendering speech).
Luan does not specifically teach translating controls to a voice style sheet format identifying parameters including pitch (f0), spectrum, duration, vocal tract length, and aperiodicity per frame for all the phonetic labels.
In the same field of editing TTS systems, Bakis2 teaches translating controls to a voice style sheet format identifying parameters (Style sheet 0023, 0039, creating a style sheet) including pitch (f0), spectrum, duration, vocal tract length, and aperiodicity per frame for all the phonetic labels (0020, figure 2, speech properties include onset, which is origin, 0041, loudness which is amplitude, and pitch, and timbre - spectrum, timing – duration, pitch range which effects vocal tract length. In combination, with Luan, the combination would teach aperiodicity (Luan 0023, voice and unvoiced)).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a style sheet as taught by Bakis2 in the system of Luan in order to allow TTS to be designed more effectively by non-experts (Bakis2 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655